 H2083e2 (12/15)

 Howard M.S. Hu, Chapter 13 Trustee
 1132 Bishop Street, Suite 301
 Honolulu, HI 96813
 Phone: (808) 526-3083
 Fax: (808) 531-8844                          UNITED STATES BANKRUPTCY COURT
 email: chapt13hi@aol.com                            DISTRICT OF HAWAII
                                                1132 BISHOP STREET, SUITE 250
                                                    HONOLULU, HI 96813


 Debtor(s):                                                                         Case No.: 16-01066
 SEMICO D MILLER                                                                    Hearing Date: February 28, 2019
                                                                                           Time: 9:35 a.m.

                   TRUSTEE’S MOTION TO DISMISS CASE; NOTICE OF HEARING
Trustee moves under 11 U.S.C. § 1307(c) for an order dismissing this case for the reason(s) below.
Material default under the confirmed plan - plan payments not current.

Material default under the confirmed plan - tax returns/refunds not submitted to trustee.




                                      $600.00
If arrearage: Monthly payment amount:__________                                        $3,600.00
                                                Approximate arrearage as of date below:_____________

                                           $2,458.00-2017 Federal; 2017-State
If missing tax returns/refunds: Tax years:_______________________________________________________

Pursuant to LBR 2083-1(e)(2), the court may grant conditional relief at the hearing, providing for dismissal of
the case unless, within 21 days after this motion is heard, the debtor satisfies the plan payment arrearage
(including any missed payments after the date below) or other deficiency. If the debtor fails to satisfy this
condition, the trustee may file a declaration requesting the entry of a written order dismissing the case.

                                               NOTICE OF HEARING
Notice is given that this motion will be heard on the date and time noted above at the United States
Bankruptcy Court, District of Hawaii, 1132 Bishop Street, Honolulu, Hawaii.
Your rights may be affected. You should consider the motion carefully and discuss it with your attorney if you
have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do not
want the court to dismiss your case, you or your attorney must attend the hearing. If you do not attend the
hearing or file a written opposition, the court may decide that you do not oppose the motion and may enter an
order dismissing your case.

                                           CERTIFICATE OF SERVICE
Trustee certifies that a copy of this motion was served on the Office of the United States Trustee and the
persons below by the court's electronic transmission facilities (ECF) or first class mail.

Dated: February 5, 2019                                        /s/ Howard M.S. Hu, Trustee

                       Debtor(s)                                                Attorney for Debtor(s)
SEMICO D MILLER                                           RAYMOND C. CHO, ESQ. (ECF)
5229 IROGUOIS AVENUE, APT. A                              rcho@affinitylaw.com
EWA BEACH, HI 96706



           U.S. Bankruptcy Court - Hawaii #16-01066 Dkt # 45 Filed 02/05/19 Page 1 of 1
